The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2018/0331124) or Oh et al. (2019/0081118).Regarding claim 1, Cho et al. teach in figure 3 and related text a display device comprising: 
a substrate 110 (see figure 1) that includes a main display portion 111 and first side portions connected with the main display portion; 
scan lines 151, 152, 154 (see figure 4) and data lines 171, 172 that are disposed on the substrate; 
pixels (see figure 4) that are connected with the scan lines and the data lines; 
data voltage transmission lines 510, 520 that are respectively connected with the data lines; 
connection wires (the wires connected to data voltage transmission lines) that are connected with the data voltage transmission lines; 
sub-connection wires (the wires connected to the connection wires) that are connected with the connection wires (see also figure 4); and 
a driver 400 that is connected with the sub-connection wires, 
wherein the order of alignment of the data line connected with the connection wires and the order of alignment of the sub-connection wires connected with the connection wires are the same,
and some of the sub-connection wires are disposed on a same layer (substrate 110) as the scan lines.

Cho et al. do not explicitly state using wires and sub-connection wires connected with the data voltage transmission lines, respectively.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use wires and sub-connection wires connected with the data voltage transmission lines, respectively, in Cho et al.’s device, in order to operate the device in more efficient way by experimenting with various routing lines.


Regarding claim 1, Oh et al. teach in figure 3 and related text a display device comprising: 
a substrate 100 (see e.g. figures 1 and 5) that includes a main display portion DA and first side portions connected with the main display portion; 
scan lines 31, 32A, 32B (see figure 6) and data lines 11, 12A that are disposed on the substrate; 
pixels PX that are connected with the scan lines and the data lines; 
data voltage transmission lines 21, 22A, 22B that are respectively connected with the data lines; 
connection wires CNL1, CNL2 that are connected with the data voltage transmission lines; 
sub-connection wires (part of connection wires CNL1, CNL2) that are connected with the connection wires; and 
a driver 1100 that is connected with the sub-connection wires, 
wherein the order of alignment of the data line connected with the connection wires and the order of alignment of the sub-connection wires connected with the connection wires are the same, and 
some of the sub-connection wires are disposed on a same layer (substrate 100) as the scan lines.


Oh et al. do not explicitly state that the data voltage transmission lines are respectively connected with the data lines.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to respectively connect the data voltage transmission lines with the data lines, in Oh et al.’s device, in order to be able to operate the device in more efficient way by experimenting with various routing lines.

Regarding claim 2, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 that of the connection wires, a connection wire connected with an n-th data line (n is a positive integer) among the plurality of data lines is connected with an n-th sub-connection wire among the sub- connection wires connected with the driver.

Regarding claim 3, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 second side portions that are bent from the main display portion, wherein the driver is connected (at least electrically connected) with the second side portions.

Regarding claim 4, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 that the main display portion comprises a first conductive layer, a second conductive layer, a third conductive layer, and a fourth conductive layer that are insulated from each other, the connection wires comprise at least one of a first connection wire disposed in a same layer as the first conductive layer, a second connection wire disposed in a same layer as the second conductive layer, a third connection wire disposed in a same layer as the third conductive layer, and a fourth connection wire disposed in a same layer as the fourth conductive layer.

Regarding claim 5, Cho et al. teach in figure 3 (see also figure 1 and related text) and Oh et al. teach in figure 7 that the data lines and the data voltage transmission lines are connected with each other at one edge of the first side portions.

Regarding claim 6, Cho et al. teach in figure 3 (see also figure 1 and related text) and Oh et al. teach in figure 7 edge portions that are disposed between the main display portion and the first side portions, wherein, when n data lines are disposed between the first side portions and the edge portions, one edge of each of the data voltage transmission lines connected with the n data lines of the first side portion and the edge portion are respectively located between n data lines of the main display portion adjacent to the edge portion.

Regarding claim 7, Cho et al. teach in figure 3 and Oh et al. teach in figure 3 that the data lines are connected with the driver through the first connection wires, and wherein the data voltage transmission lines are connected with the driver through a first sub-connection wire and fourth connection wires.




Response to Arguments
1.	Applicants argue that “Both CHO and OH are operable without the sub-connection lines, so one of ordinary skill in the art would find no need to add them to CHO or OH”. 

1.	It is correct that the devices of Cho and Oh are operable.  The rejection does not assert that the devices of Cho and Oh are not operable.  However, Cho and Oh do not explicitly state that sub-connection lines are used to operate the device.  Therefore, although the devices of Cho and Oh are operable, it would be obvious for an artisan to operate the device in a different way by using sub-connection lines.


2.	Applicants argue that “Neither CHO nor OH teach or suggest” that “some of the sub-connection wires are disposed on a same layer as the scan lines”.

2.	Since the sub-connection wires and the scan lines are disposed on the substrate, then the sub-connection wires are disposed on a same layer as the scan lines, as required by the claim.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/16/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800